- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 February 15, 2011 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 8 October 2010 Novo Nordisk completes divestment of ZymoGenetics, Inc. As communicated in the Company Announcement no 50 on 8 September 2010, Bristol-Myers Squibb Company and ZymoGenetics, Inc. have signed a definitive agreement providing for the acquisition of ZymoGenetics by Bristol-Myers Squibb for USD 9.75 per share in cash. Novo Nordisk has been a shareholder of ZymoGenetics since 1988 and at the time of the transaction, Novo Nordisk owned 22,143,320 shares, equalling close to 26% of the share capital. Pursuant to an agreement between the companies, Novo Nordisk has tendered all of its shares to Bristol-Myers Squibb. The transaction was subject to a number of conditions. All conditions have now been fulfilled or waived and thus Novo Nordisk’s divestment was completed today. As a consequence of this transaction, Novo Nordisk expects to record a non-recurring income of approximately DKK 1.1 billion in relation to the sale of its shares in ZymoGenetics, which will be recorded under ‘Share of profit in associated companies’ in the ‘Net financials’ part of the income statement for 2010. The income from the transaction is exempt from tax charges under applicable Danish tax laws and is expected to have a positive non-recurring effect on the effective tax rate for the group in 2010 of approximately 1.5 percentage points. Updated guidance for the full year of 2010 will be provided in connection with the release of the financial statement for the first nine months of 2010 on 27 October 2010. ZymoGenetics is a biopharmaceutical company focused on the development and commercialization of therapeutic proteins for the treatment of human diseases. For further information, visit http://www.zymogenetics.com. Company Announcement no 56 / 2010 Page 1 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 Novo Nordisk is a global healthcare company with 87 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 29,890 employees in 76 countries, and markets its products in 179 countries. Novo Nordisk’s B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com. Further information:   Media: Investors:   Mike Rulis Klaus Bülow Davidsen Tel: (+45) 4442 3573 Tel: (+45) 4442 3176 mike@novonordisk.com klda@novonordisk.com   Kasper Roseeuw Poulsen Tel: (+45) 4442 4471 krop@novonordisk.com   Jannick Lindegaard Tel: (+45) 4442 4765 jlis@novonordisk.com   In North America: In North America Lori Moore Hans Rommer Tel: (+1) Tel: (+1) lrmo@novonordisk.com hrmm@novonordisk.com Company Announcement no 56 / 2010 Page 2 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date:February 15, 2011 NOVO NORDISK A/S Lars Rebien Sørensen, President and Chief Executive Officer
